PER CURIAM:
Richard W. Madden, Sr., Lori M. Madden, Tiera R. Madden, and Amanda K Madden appeal the district court’s order adopting the recommendations of the magistrate judge and dismissing their action under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Madden v. Stewart, No. CA-03-3458-27-8 (D.S.C. Dec. 22, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED